

EXHIBIT 10.1
Non-Employee Directors
Cash Directors’ Fees - 2006


NATIONAL PENN BANCSHARES
 
2006
Outside Directors only
 
Retainers: Board members must attend in person or by phone 75% of meetings
(Board and Committee Meetings combined) to be paid retainer. Committees include:
Audit, Executive, Compensation, Nominating/Corp. Governance
 
 
Chairperson of Audit Committee
Chairperson of Executive Committee
Chairperson of Compensation Committee 
Chairperson of Nominating/Corporate Governance Committee 
Chairperson of Risk Committee
Additional Retainer - Lead Independent Director
All Other Board Members
 
$15,000
$12,500
$12,500
$12,500
12,500
$5,000
$10,000
Meeting Fees (per meeting attended) (Monthly Meetings)
$1,000
Committee Fees (per meeting attended)
 
Audit Committee members, including Chairperson
Audit Committee Meeting by Conference Call
Chairperson of Audit Committee also receives fee per phone meeting with
accountants
Audit Committee Chairperson attendance at Subsidiary Board Meeting
Audit Committee Members attendance at Executive Disclosure
Committee meeting
All Other Committee Members, including Chairperson
(Executive, Compensation, Nominating Corp/Governance
and Risk).
Committee Phone Meetings
$750
$750
$250
 
 
 
$750
 
$500
 
 
$500
Director Education
$750 per day,
(includes travel day)



NATIONAL PENN BANK
 
2006
Strategic Planning Meeting
 
Day #1
$1,000 Board Mtg Fee
$500 Strat. Plan Mtg.
Day #2
$500 Strat Plan Mtg.
   
Outside directors only (per meeting attended)
(For 2006, only non-holding company directors are covered)
 
Board meetings (held quarterly)
Phone meeting
Committees (Executive Credit)
Committee Phone Meeting
$3,000
$3,000
$350
$350

 
31

--------------------------------------------------------------------------------



   
DIRECTOR EMERITUS
 
This retainer covers all meetings attended. Includes Bank and Bancshares Board
Meetings and any committee meetings the director emeritus may attend.
$2,000



NATIONAL PENN BANK
 
2006
ADVISORY BOARDS
 
Outside directors only
 
Philadephia Region Advisory Board
Berks County Advisory Board
Manufacturing Group Advisory Board
FirstService Bank
 
 
HomeTowne Heritage Advisory Board
Peoples First
Nittany Bank
$250 per mtg
$250 per mtg
$250 per mtg
$250 per mtg
$250 per mtg
 
 
 
   
NATIONAL PENN INVESTORS TRUST COMPANY
 
Outside directors only
 
Retainer for all non-bank board members
Chairperson
Board Meetings
Phone Meetings
$1,000
$750 per mtg
$500 per mtg
$500 per mtg
   



NATIONAL PENN MORTGAGE COMPANY
 
Outside director(s) only
 
Retainer for all non-bank board members
Chairperson
Board Meetings
Phone Meetings
$1,000
$750 per mtg
$500 per mtg
$500 per mtg



32
 

--------------------------------------------------------------------------------
